        Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        1/27/2021



 United States of America,

                –v–
                                                                               17-cr-339 (AJN)
 Christian Cardenas,
                                                                                   ORDER
                       Defendant.




ALISON J. NATHAN, District Judge:

       The Court received the attached pro se motion for compassionate release by mail. The

Court has redacted portions of the exhibits that refer to Mr. Cardenas’s medical information.

The unredacted version will be provided to counsel and filed under seal.

       Pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A, and the discretion of the Court,

the Court hereby appoints Karloff C. Commissiong to represent Mr. Cardenas in connection with

his motion for compassionate release. Within three weeks, Mr. Commissiong should file a

supplemental submission on behalf of Mr. Cardenas or inform the Court that he requires more

time to do so. The Government shall respond within two weeks of the supplemental submission,

and Mr. Commissiong shall have one week from the date of Government’s response to reply.


       SO ORDERED.


Dated: January 27, 2021                           __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 2 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 3 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 4 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 5 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 6 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 7 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 8 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 9 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 10 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 11 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 12 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 13 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 14 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 15 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 16 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 17 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 18 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 19 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 20 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 21 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 22 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 23 of 24
Case 1:17-cr-00339-AJN Document 319 Filed 01/27/21 Page 24 of 24
